DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cong et al. (CN 106622706 A).
Regarding claim 1, Cong discloses a lighting shower comprising: a body (10/20) having a first portion (10) and a second portion (20) which face opposite directions and comprising an inlet tube (11) and an outlet cover plate (20), wherein the inlet tube (11) is disposed on the first portion (10) of the body and is adapted to be connected to an external water source (100); the outlet cover plate (20) is disposed on the second portion of the body; a lighting device (401) comprising a light-emitting element (402) and a transparent cover (30), wherein the transparent cover (30) is disposed on the first portion of the body; the light-emitting element (402) is disposed in the transparent cover (Fig. 2); a control module comprising a controller (π[0044]) and a storage battery (50), wherein the controller is electrically connected to the light-emitting element and is adapted to control the light-emitting element to turn on or turn off (π[0044]); the storage battery (50) is adapted to provide an electricity required by the lighting device; and a hydraulic power generating device (60) disposed in the body, wherein a water flowing through the hydraulic power generating device from the inlet tube, and then flows out through the outlet cover plate (π[0041-0042]); the hydraulic power generating device (60) is electrically connected to the control module to output an electrical energy to the storage battery (50) for storage.
Regarding claim 3, Cong discloses a lighting shower wherein the lighting device comprises a fixing member (201); the transparent cover (30) has a perforation (Fig. 3); the transparent cover (30) fits around the inlet tube (11) by the perforation; an end of the inlet tube is connected to the first portion of the body (Fig. 2), and another end of the inlet tube is engaged with the fixing member, thereby to locate the transparent cover (30) between the fixing member (201) and the body (10).
Regarding claim 4, Cong discloses a lighting shower wherein the hydraulic power generating device comprises a cover cap (62), a magnet (stator component), an impeller (63), and a coil (stator component); a side wall of the cover cap (62) has an oblique inlet; the impeller (63) is rotatably disposed in the cover cap; the coil is fixed in the cover cap; the impeller (63) is linked with the magnet.
Regarding claim 5, Cong discloses a lighting shower wherein the body has a first chamber and a second chamber therein (Fig. 1); the first chamber and the second chamber are separated; the first chamber communicates with the inlet tube; the hydraulic power generating device (60) is disposed in the first chamber; the controller (π[0044]) is disposed in at least one of the first chamber and the second chamber; the storage battery (50) is disposed in at least one of the first chamber and the second chamber; the body comprises a blocking plate (70) disposed in the body; the blocking plate (70) has a drain hole (Fig. 3); the first chamber and the second chamber are located on a same side of the blocking plate; the water flows into the first chamber from the inlet tube, and then flows through the drain hole of the blocking plate, and flows out through the outlet cover plate (Figs. 1 and 2).
Regarding claim 6, Cong discloses a lighting shower wherein the body has a third chamber therein (Fig. 3); the third chamber is located between the blocking plate (70) and the outlet cover plate (20); the water flows into the first chamber from the inlet tube, and then flows through the drain hole of the blocking plate and the third chamber out through the outlet cover plate; the blocking plate (70) has two wire holes, one of the wire holes communicates with the first chamber and the third chamber (Fig. 3), and the other wire hole communicates with the second chamber and the third chamber (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 202162091 U) in view of Cong et al. (CN 106622706 A).
Regarding claim 1, Lin discloses a lighting shower, comprising: a body (7) having a first portion (71) and a second portion (1) which face opposite directions (Fig. 1) and comprising an inlet tube (721, Fig. 3) and an outlet cover plate (1, Fig. 1), wherein the inlet tube (721) is disposed on the first portion of the body (7) and is adapted to be connected to an external water source; the outlet cover plate (1) is disposed on the second portion of the body (Fig. 1); a lighting device (10) comprising a light-emitting element (π[0024]) and a transparent cover (9), wherein the transparent cover (9) is disposed on the first portion of the body (71); the light-emitting element (10) is disposed in the transparent cover (9); a control module (3) comprising a controller, wherein the controller is electrically connected to the light-emitting element (π[0019]) and is adapted to control the light-emitting element to turn on or turn off; and a hydraulic power generating device (Fig. 3) disposed in the body (7), wherein a water flowing through the hydraulic power generating device from the inlet tube (721), and then flows out through the outlet cover plate (π[0025]; the hydraulic power generating device is electrically connected to the control module.
Lin fails to exemplify a storage battery adapted to provide an electricity required by the lighting device, and the hydraulic power generating device providing an electrical energy to the storage battery for storage. Cong discloses a lighting shower comprising: a body (10/20) having a first portion (10) and a second portion (20) which face opposite directions and comprising an inlet tube (11) and an outlet cover plate (20), wherein the inlet tube (11) is disposed on the first portion (10) of the body and is adapted to be connected to an external water source (100); the outlet cover plate (20) is disposed on the second portion of the body; a lighting device (401) comprising a light-emitting element (402) and a transparent cover (30), wherein the transparent cover (30) is disposed on the first portion of the body; the light-emitting element (402) is disposed in the transparent cover (Fig. 2); a control module comprising a controller (π[0044]) and a storage battery (50), wherein the controller is electrically connected to the light-emitting element and is adapted to control the light-emitting element to turn on or turn off (π[0044]); the storage battery (50) is adapted to provide an electricity required by the lighting device; and a hydraulic power generating device (60) disposed in the body, wherein a water flowing through the hydraulic power generating device from the inlet tube, and then flows out through the outlet cover plate (π[0041-0042]); the hydraulic power generating device (60) is electrically connected to the control module to output an electrical energy to the storage battery (50) for storage. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the battery as disclosed by Cong in the lighting shower of Lin in order to provide a rechargeable energy source to store electrical energy generated by the hydraulic power generating device.

Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 2, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 2, and specifically comprising the limitation of the lighting device comprises a photosensitive element; the controller is electrically connected to the photosensitive element and controls the light-emitting element to emit light when a brightness detected by the photosensitive element is lower than a predetermined brightness.
Regarding claim(s) 7, claims(s) 7 is/are allowable for the reasons given in claim(s) 2 because of its/their dependency status from claim(s) 2.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.




Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879